DETAILED ACTION
Claims 1-10 and 13-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. 

Applicant’s representative argues that US Publication 2010/0243242 A1 (i.e. Boney et al.) does not disclose “…wherein a fixed gap separates the degradable diverter and a surface surrounding the retrievable tubular while a stimulation fluid exits the at least one opening…”, as recited in claim 1 (and, similarly claim 16). Examiner notes that Boney discloses within paragraph [0046] that “…In some embodiments, the packers may be deployed to isolate regions of the wellbore or wellhead from flow 

Examiner suggests incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 8-10, 13-14, 16-17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2010/0243242 A1 (i.e. Boney et al.).

In regards to claim 1, Boney discloses: An apparatus (as shown in at least figure 3) for performing a wellbore operation (at least abstract introduces a method and apparatus for processing a subterranean formation comprising stimulating and fracturing a subterranean formation), comprising: 
	- a retrievable tubular (at least 301; the retrievable tubular may be pulled back once the packers degrade as disclosed in at least paragraphs [0098-0109, 0129, and 0134] and figure 3) defining an axial flowbore (at least of 301) and having at least one opening (at least 304) providing fluid communication between the flowbore and a formation (at least paragraphs [0098-0109] and figure 3 introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305); and 
	- a degradable diverter (at least 306) adjacent to the at least one opening (as shown in at least in figure 3) and disposed at least partially in an annulus (at least 309) between a wellbore (at least 302) and the retrievable tubular (as shown in at least in figure 3), the degradable diverter having an end positioned further radially outward than the at least one opening, wherein a fixed gap (of at least 309) separates the degradable diverter and a surface (of at least 302) surrounding the retrievable tubular while a stimulation fluid exits the at least one opening (at least paragraphs [0046, 0098-0102] introduces “…In some embodiments, the packers may be deployed to isolate regions of the wellbore or wellhead from flow backup from a hydraulic fracturing operation or from a drilling operation”; “…In some embodiments wherein the packers 307 may or may not be deployed, fluids may be pumped through the annulus 309 to produce the fracture 305”; with that being said, Examiner respectfully notes that the functional claim language as recited is met within Boney, as the packer element does not necessarily need to be deployed when allowing for stimulation fluids to flow through the tubular exiting the opening; additionally, the open-ended claim language is broad in nature in light of the instant application’s specification, as at least paragraph [0016] recites that “…It should be understood that the degradable diverter 50 does not need to seal against an adjacent surface (e.g., casing wall or borehole wall)”; with that being said, Examiner respectfully notes that term “surface” with the claims/specification is not limited to certain elements. And since the term is not limited, Boney can also teach the surface to be that of the fracture 305 as well, as shown in at least figure 3), wherein the degradable diverter comprises a material that structurally degrades over an engineered time interval in response to an applied stimulus (at least paragraphs [0098-0109] introduces it may be desirable to continue drilling while fracturing; in some embodiments, the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307; alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306), and wherein the degradable diverter directs a stimulation fluid exiting through the at least one (as shown in at least figure 3 in light of the fluid flow arrows).

In regards to claim 3, Boney further discloses: wherein the degradable diverter has an axial cross section of at least one of: (i) a polygon, (ii) a concave shape, (iii) a convex shape, and (iv) defined at least partially by an arc (as shown in at least figure 3).

In regards to claim 4, Boney further discloses: wherein the degradable diverter completely surrounds the retrievable tubular, and wherein the gap surrounds the degradable diverter and the retrievable tubular (as shown in at least figure 3).

In regards to claim 6, Boney further discloses: wherein the degradable diverter has an adjustable outer diameter, the outer diameter expanding from a first diameter during run-in to a second larger diameter during operation (at least paragraph [0046] introduces the packer may be mechanical, inflatable, or swellable).

In regards to claim 8, Boney further discloses: wherein the degradable diverter expands to the second diameter when actuated by at least one of: (i) hydraulic actuator, (ii) mechanical actuator, (iii) hydrostatic pressure, (iv) electrical trigger (v) electromagnetic signal, and (vi) acoustic signal (at least paragraph [0046] introduces the packer may be mechanical, inflatable, or swellable; to provide a seal, the packer may mechanically squeeze, expand upon exposure to a fluid pressure, and/or contain a material that swells upon exposure to a fluid or other conditions).

In regards to claim 9, Boney further discloses: wherein the degradable diverter comprises a first and a second diverter element (plurality of elements 306), the at least one opening comprises a plurality of openings positioned between the first and the second diverter element (at least paragraph [0009] and figure 3 illustrates an embodiment of a drill string assembly 301 in a wellbore 302 in a subterranean formation 303; the drill string assembly 301 may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305).

In regards to claim 10, Boney further discloses: wherein the at least one opening includes a plurality of axially spaced apart openings (at least paragraph [0009] and figure 3 illustrates an embodiment of a drill string assembly 301 in a wellbore 302 in a subterranean formation 303; the drill string assembly 301 may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305), and further comprising a plurality of degradable diverters disposed along the retrievable tubular, wherein each degradable diverter diverts the stimulation fluid from an adjacent axially spaced apart opening to the formation (at least paragraphs [0098-0109] introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305 while the surface of the degradable diverter, such as at least 306, surrounds the tubular as shown in at least figure 3).

In regards to claim 13, Boney further discloses: wherein the applied stimulus is one of: (i) temperature change (ii) the stimulation fluid, and (iii) a wellbore fluid (at least paragraphs [0083-0085 & 0098-0109] introduces it may be desirable to continue drilling while fracturing; in some embodiments, the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307; alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306).

In regards to claim 14, Boney further discloses: wherein the retrievable tubular is a part of a hydraulic fracture completion system (at least paragraphs [0098-0109] and figure 3 introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305).

In regards to claim 16, Boney discloses: A method for performing a wellbore operation (at least abstract introduces a method and apparatus for processing a subterranean formation comprising stimulating and fracturing a subterranean formation), comprising: 
	connecting a degradable diverter (at least 306) to a retrievable tubular (at least 301; the retrievable tubular may be pulled back once the packers degrade as disclosed in at least paragraphs [0098-0109, 0129, and 0134] and figure 3) defining an axial flowbore (at least of 301) and having at least one opening (at least 304) providing fluid communication between the flowbore and a formation (at least paragraphs [0098-0109] and figure 3 introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305), wherein the degradable diverter is disposed at least partially in an annulus (at least 309) between a wellbore (at least 302) and the retrievable tubular, adjacent to the at least one opening, and has an end positioned further radially outward than the at least one opening (as shown in at least in figure 3); 
	pumping a stimulation fluid through the flowbore while maintaining a gap (of at least 309) separating the degradable diverter and a surface (of at least 302) surrounding the retrievable tubular (at least paragraphs [0098-0109] introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305 while the surface of the degradable diverter, such as at least 306, surrounds the tubular as shown in at least figure 3); 
	allowing the stimulation fluid to exit through the at least one opening (as shown in at least figure 3 in light of the fluid flow arrows); 
	directing the stimulation fluid towards the formation using the degradable diverter (as shown in at least figure 3 in light of the fluid flow arrows); 
	wherein a fixed gap separates the degradable diverter disposed in the annulus and a surface surrounding the retrievable tubular while a stimulation fluid exits the at (at least paragraphs [0046, 0098-0102] introduces “…In some embodiments, the packers may be deployed to isolate regions of the wellbore or wellhead from flow backup from a hydraulic fracturing operation or from a drilling operation”; “…In some embodiments wherein the packers 307 may or may not be deployed, fluids may be pumped through the annulus 309 to produce the fracture 305”; with that being said, Examiner respectfully notes that the functional claim language as recited is met within Boney, as the packer element does not necessarily need to be deployed when allowing for stimulation fluids to flow through the tubular exiting the opening; additionally, the open-ended claim language is broad in nature in light of the instant application’s specification, as at least paragraph [0016] recites that “…It should be understood that the degradable diverter 50 does not need to seal against an adjacent surface (e.g., casing wall or borehole wall)”; with that being said, Examiner respectfully notes that term “surface” with the claims/specification is not limited to certain elements. And since the term is not limited, Boney can also teach the surface to be that of the fracture 305 as well, as shown in at least figure 3); and
	structurally degrading the degradable diverter over an engineered time interval using an applied stimulus (at least paragraphs [0098-0109] introduces it may be desirable to continue drilling while fracturing; in some embodiments, the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307; alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306).

In regards to claim 17, Boney discloses: connecting a plurality of degradable diverters to the retrievable tubular (as shown in at least figure 3) and degrading at least two of the plurality of the degradable diverters at different times (at least paragraphs [0098-0109] introduces it may be desirable to continue drilling while fracturing; in some embodiments, the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307; alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306; Examiner notes that the degradation of the plurality of degradable diverters will happen at different times as the particular degrading fluid is pumped from surface).

In regards to claim 19, Boney further discloses: comprising retrieving the retrievable tubular (the retrievable tubular may be pulled back once the packers degrade as disclosed in at least paragraphs [0098-0109, 0129, and 0134] and figure 3).

In regards to claim 20, Boney further discloses: wherein the retrievable tubular is part of a hydraulic fracture completion system (at least paragraphs [0098-0109] and figure 3 introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305).

In regards to claim 21, Boney further discloses: wherein the diverter continuously and circumferentially surrounds the tubular (as shown in at least figure 3), wherein the at least one opening comprises a plurality of openings, and wherein the degradable diverter directs a stimulation fluid exiting through the plurality of opening towards the formation (at least paragraph [0009] and figure 3 illustrates an embodiment of a drill string assembly 301 in a wellbore 302 in a subterranean formation 303; the drill string assembly 301 may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable US Publication 2010/0243242 A1 (i.e. Boney et al.).

In regards to claim 2, Boney discloses: the degradable diverter (as disclosed in claim 1 above).
	However, Boney appears to be silent in regards to: wherein the degradable diverter comprises at least one of (i) ceramics, (ii) phenolics, (iii) metals, (iv) polyvinyl alcohols, (v) polyacrylamide, (vi) polyacrylic acids, (vii) rare earth elements, (viii) glasses, and (ix) carbon.
Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney to include for the degradable diverter comprises at least one of (i) ceramics, (ii) phenolics, (iii) metals, (iv) polyvinyl alcohols, (v) polyacrylamide, (vi) polyacrylic acids, (vii) rare earth elements, (viii) glasses, and (ix) carbon to allow for diverting fluids within the wellbore for hydrocarbon recovery purposes. 

In regards to claim 15, Boney further discloses: the material (as disclosed in claim 1 above).
	However, Boney appears to be silent in regards to: wherein the material is a non-elastic material.
	Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney to include for the material to be a non-elastic material to allow for diverting fluids within the wellbore for hydrocarbon recovery purposes. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable US Publication 2010/0243242 A1 (i.e. Boney et al.) in view of US Publication 2017/0067313 A. (i.e. Connell et al.).

In regards to claim 5, Boney further discloses: the degradable diverter (as disclosed in claim 1 above).
	However, Boney appears to be silent in regards to: wherein the diverter comprises a swab cup.
comprises a swab cup (at least abstract, paragraphs [0004-0005] and figure 3 introduces the degradable diverter at least element 34 to comprise of swab cups).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney to include the teachings of Connell, by modifying the degradable diverter taught by Boney to comprise of swab cups taught by Connell to allow for for plugging and abandoning wells and more particularly methods that allow multiple operations in a single trip including among other steps running and setting a bridge plug, perforation, washing the perforations, delivering cement under pressure into the perforations and pulling the bottom hole assembly from the location without swabbing the well (paragraph [0001]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable US Publication 2010/0243242 A1 (i.e. Boney et al.) in view of US Patent 6,138,765 (i.e. Russell et al.).

In regards to claim 7, Boney discloses: wherein the degradable diverter comprises surfaces expands the outer diameter of the degradable diverter (at least paragraph [0046] introduces the packer may be mechanical, inflatable, or swellable; to provide a seal, the packer may mechanically squeeze, expand upon exposure to a fluid pressure, and/or contain a material that swells upon exposure to a fluid or other conditions).
comprises at least two mates, each mate having an inclined surface, wherein sliding engagement of the inclined surfaces expands the outer diameter of the diverter.
	Nonetheless, Russell discloses: wherein the diverter comprises at least two mates, each mate having an inclined surface, wherein sliding engagement of the inclined surfaces expands the outer diameter of the diverter (at least column 4, lines 5-38 and figures 1-2 introduces a hydraulic set packer generally includes a plurality of slips 50 having friction blocks 52 and a sealing element 54; slips 50 and friction blocks 52 are deployed against interior surface 26 of casing 24 to hold packer assembly 16 at a given location within wellbore 22).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney to include the teachings of Russell, by modifying the expandable degradable diverter taught by Boney to include for at least two mates, each mate having an inclined surface, wherein sliding engagement of the inclined surfaces expands the outer diameter of the diverter taught by Russell to allow for isolating parts of the wellbore for operational and/or hydrocarbon recovery purposes.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable US Publication 2010/0243242 A1 (i.e. Boney et al.) in view of US Publication 2012/0073819 A1 (i.e. Richard et al.).

In regards to claim 18, Boney discloses: wherein the at least two of the plurality of the degradable diverters are degraded using fluid compositions (at least paragraphs [0083-0085 & 0098-0109] introduces it may be desirable to continue drilling while fracturing; in some embodiments, the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307; alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306).
	However, Boney appears to be silent in regards to: wherein the at least two of the plurality of the degradable diverters are degraded using different fluid compositions.
	Nontheless, Richard discloses: wherein the at least two of the plurality of the degradable diverters are degraded using different fluid compositions (at least paragraphs [0032-0033] introduces degradation by different fluids including alcohols, mutual solvents, fuel oils, etc.).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney to include for the teachings of Richard, by modifying the degradation of the degradable diverters taught by Boney to include for using different degrading fluid compositions taught by Richard to allow for fracturing an underground formation in an oil or gas well for hydrocarbon recovery purposes (at least paragraph [0002]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676